—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Vaughan, J.), rendered February 18, 1993, convicting him of robbery in the first degree and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was properly removed from the courtroom during jury selection following his disruptive behavior and the court’s full and adequate admonitions (see, CPL 260.20; People v Byrd, 163 AD2d 407; People v Blake, 158 AD2d 979).
We find the defendant’s remaining contentions to be without merit. Sullivan, J. P., Balletta, Rosenblatt and Miller, JJ., concur.